 

Exhibit 10.32

 

EXTENSION AGREEMENT

 

This is an agreement dated as of August 26, 2003 between Lennar Corporation
(“Lennar”), a Delaware corporation, and LNR Property Corporation (“LNR”), a
Delaware corporation, formerly named LPC, Inc., extending the provisions of
Paragraphs 4.1 and 4.2 of the Separation and Distribution Agreement (the
“Separation Agreement”) dated June 10, 1997 between Lennar and LNR, as amended
on October 31, 1997.

 

The agreement between Lennar and LNR is as follows:

 

1. Lennar agrees to be bound by Paragraph 4.1 of the Separation Agreement until
November 30, 2005.

 

2. LNR agrees to be bound by Paragraph 4.2 of the Separation Agreement until
November 30, 2005.

 

3. Lennar and LNR each agrees that no violation of Paragraph 4.1 or Paragraph
4.2 of the Separation Agreement that has occurred between December 1, 2002 and
the date of this Agreement will give rise to any claim by either of them against
the other of them.

 

4. Paragraphs 4.3 through 4.5 and 12.6 through 12.10 of the Separation Agreement
apply to this Agreement to the same extent as though they were set forth in this
Agreement. For purposes of this Agreement, the term “Lennar Land Partners” in
Paragraph 4.1, 4.2 or 4.3 of the Separation Agreement will be deemed to refer to
“Lennar Land Partners or any other partnership or other entity in which both
Lennar and LNR, directly or through subsidiaries, own equity interests.”

 

5. This document contains the entire agreement between Lennar and LNR relating
to the obligations that are the subject of this Agreement, and all prior
negotiations, understandings and agreements between Lennar and LNR regarding
those obligations are superceded by this Agreement.

 

6. This Agreement may be executed in two or more counterparts, some of which may
bear the signatures of only some of the parties or may bear facsimile copies of
the signatures of some of the parties. Each of those counterparts will be deemed
an original copy of this Agreement, but all of them together will be one and the
same agreement.

 

IN WITNESS WHEREOF, Lennar and LNR have executed this Agreement, intending to be
legally bound by it, on the day shown above.

 

LENNAR CORPORATION By:   /s/    BRUCE GROSS            

--------------------------------------------------------------------------------

Title:

  Chief Financial Officer

 

LNR PROPERTY CORPORATION By:   /s/    SHELLY L. RUBIN            

--------------------------------------------------------------------------------

   

Shelly L. Rubin

Vice President

 